10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:19-cv-00226-RSL Document 37 Filed 10/04/19 Page 1of5

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NEW YORK LIFE INSURANCE COMPANY,
No. 2:19-CV-00226

Plaintiff,

STATUS REPORT AND DISCOVERY
v. PLAN

BRANDON GUNWALL, ef al.,

Defendant.

 

 

COMES NOW, Defendant Brandon Gunwall, by and through counsel undersigned, to
advise the Court that the parties are not prepared to submit a Joint Status and Discovery Plan in
compliance with FRCP 26(f) as the circumstances of this case have taken a unique turn making it
impossible to do so.

1. Nature and Complexity of the Case: This case involves a complaint in
interpleader wherein the Plaintiff, New York Life Insurance Company has asked the Court to
determine the proper party to receive certain policy benefits. The Plaintiff has since motioned to
deposit the funds into the registry of the court and to be dismissed from this case. That motion
was unopposed, and an order was issued granting them the relief the Plaintiff requested. One of
the Defendants, the Estate of Mark Lester Besola, has, until recently, been represented by Amelia

Besola and her attorney Desmond Kolke. On September 26, 2019, an order of the Superior Court

MORTON 2's seg pare:
STATUS REPORT AND DISCOVERY -l- McGOLDRICK — Tacoma, Washington 98401
CON (353) 627-8134
PLAN arroaneys aT LAW Fax (253) 272-4338

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00226-RSL Document 37 Filed 10/04/19 Page 2 of 5

Given the current status of this case, and the uncertain nature of the parties, Defendant
Gunwall will file a motion for substitution of parties and a continuance of the deadlines in this
matter, which will allow the proper parties to be sorted out and will also allow Mr. Pula and his
attorney the opportunity to familiarize themselves with this matter.

2. Additional Parties: Defendant Gunwall does not anticipate the joinder of
additional parties at this time, but as mentioned above, Amelia Besola is no longer a proper party
to this action.

3. Use of Magistrate to Conduct Proceedings: The parties have not yet discussed
and/or agreed on this for the reasons stated above.

4, Proposed Discovery Plan: The parties have not yet discussed and/or agreed on
this for the reasons stated above.

5. Local Rule 26(f)(1): The parties have not yet discussed and/or agreed on this for

the reasons stated above.

6. | Discovery Completion Date: The parties have not yet discussed and/or agreed on
this for the reasons stated above.

7. Bifurcation of Trial: The parties have not yet discussed and/or agreed on this for
the reasons stated above.

8. Pretrial Statements and Order: The parties have not yet discussed and/or agreed
on this for the reasons stated above.

9. Individualized Trial Program: The parties have not yet discussed and/or agreed

on this for the reasons stated above.

Morton m0 Sigs aap om
STATUS REPORT AND DISCOVERY -3- McGOLDRICK Tacoma, Washington 98401
PLAN icGOLDRICK

ATTORNEYS AT LAW Fax: (253) 272-4338

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00226-RSL Document 37 Filed 10/04/19 Page 3 of 5

10. Other Suggestions for Shortening/Simplifying the Case: The parties have not
yet discussed and/or agreed on this for the reasons stated above.
11.‘ Trial Date: The parties have not yet discussed and/or agreed on this for the reasons

stated above.

12. Jury Trial: The parties have not yet discussed and/or agreed on this for the reasons

stated above.

13. Number of Trial Days Required: The parties have not yet discussed and/or
agreed on this for the reasons stated above.

14, Identification of Trial Counsel: Given the current circumstances of this case as

presented above the only counsel currently confirmed is as follows:

Daniel K. Walk

820 A. Street, Suite 600
Tacoma, WA 98402
253-627-8131

15. Dates presenting potential complications for counsel: The parties have not yet

discussed and/or agreed on this for the reasons stated above.

16. Service of Defendant: Al! Defendants appear to have been served, as they have
all appeared in this matter, but as stated above, there are issues with the parties at this time.

17. Scheduling conference. The parties have not yet discussed and/or agreed on this
for the reasons stated above, so it appears that a conference will be necessary at this time.

18. Corporate Disclosure Statement: N/A

19. Consent to Recording. The parties have not yet discussed and/or agreed on this

for the reasons stated above.

MO RTO N 820 e Street, Suite 600
STATUS REPORT AND DISCOVERY —-4- McGOEDRICK — Tecoma, Washington 9640

PLAN ATTORNEYS AT LAW Fax: (253) 272-4338

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00226-RSL Document 37 Filed 10/04/19 Page 4 of 5

DATED this 4" day of October, 2019.

MORTON MCGOLDRICK, PLLC

/s/ Daniel K. Walk

Daniel K. Walk, WSBA No. 52017

Attorney for Defendant Gunwall

820 "A’ Street, Suite 600

MORTON .O. Box 1533
STATUS REPORT AND DISCOVERY -5- McGOLDR ICK Tacoma, Aashin ton 98401

PLAN — ,

ATTORNEYS AT LAW

Fax: (253) 272-4338

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00226-RSL Document 37 Filed 10/04/19 Page 5of5

CERTIFICATE OF SERVICE

I declare under penalty of perjury under the laws of the state of Washington that the

following is true and correct:

I am employed by the law firm of Morton McGoldrick, PLLC.

At all times hereinafter mentioned, I was and am a citizen of the United States of

America, a resident of the state of Washington, over the age of eighteen (18) years, not a party to

the above entitled action, and competent to be a witness herein.

On the date set forth below I caused to be served in the manner noted the document(s)

Desmond Kolke

Law Offices of Desmond Kolke
1201 Pacific Ave Ste 600
Tacoma, WA 98402-4384

Elizabeth C. Thompson

Law Office of Elizabeth Thompson PLLC
PO Box 1652

Milton, WA 98354-1652

Jeffrey E. Swenson
410 N. Washington Street, Apt. #1
Aberdeen, WA 98520

entitled: Status Report and Discovery Plan on the following person(s):

[] U.S. Mail

[ ] E-Mail

[ ] Telecopier

[ ] Messenger for delivery on
[X] Electronically via CM/ECF

[] U.S. Mail

X] E-Mail:
Ethompson@elizabeththompsonlaw.com
Telecopier

Messenger for delivery on
Electronically via CM/ECF

Telecopier
Messenger for delivery on

[

[

[

[

[X] U.S. Mail

[

[ | Electronically via CM/ECF

|
]
]
x
X] E-Mail: Swensonjeffrey225@gmail.com
]
]
]

DATED this 4th day of October, at Tacoma, Washington.

/s/ Susan K, Toma
Susan K. Toma

STATUS REPORT AND DISCOVERY -6-

PLAN :

_ 820A’ Street, Suite 600
MORTON BG Box
McGOLDRICK Tacoma, Veeshingion 98401

27-8131
Fax: (253) 272-4338

 

ATTORNEYS AT LAW

 

 
